16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Don Mark SUTHERLAND, Plaintiff-Appellant,v.Lt. BOYERS;  W. Pettry;  L.S. Brown;  J. Craft;  D.Spradlin;  Medical Staff;  Nurse Ingram,Defendants-Appellees.
No. 93-6147.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1993.Decided Jan. 20, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Don Mark Sutherland, appellant pro se.
Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia;  Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA, for appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Don Mark Sutherland appeals from the district court's order granting Defendants' motions for summary judgment in his 42 U.S.C. Sec. 1983 (1988) action.  Our review of the record discloses that this appeal is without merit.


2
Sutherland's inadequate medical care claim against Defendant Ingram, merely disagreeing with Ingram's alleged acts or omissions, is not cognizable under Sec. 1983.   Wright v. Collins, 766 F.2d 841, 849 (4th Cir.1985);   Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir.1975).  The alleged use of excessive force by Defendants Boyers, Pettry, Brown, Craft, and Spradlin was de minimis and not "repugnant to the conscience of mankind."  Hudson v. McMillian, 60 U.S.L.W. 4151, 4153 (U.S.1992) (quoting  Whitley v. Albers, 475 U.S. 312, 327 (1986)).  Finally, the district court properly exercised its discretion by refusing to exert supplemental jurisdiction, see 28 U.S.C.A. Sec. 1367(c)(3) (West Supp.1993), over Sutherland's state tort claims.   Torchinsky v. Siwinski, 942 F.2d 257, 264 (4th Cir.1991).  Accordingly, we affirm.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED